                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                         TAMPA DIVISION

UNITED STATES OF AMERICA,
ex rel. JENNIFER SILVA
and JESSICA ROBERTSON,

            Plaintiffs,

v.                               Case No. 8:15-cv-444-T-33TGW


VICI MARKETING, LLC; VICI
MARKETING GROUP, LLC; Z STAT
MEDICAL, LLC; STAT DIRECT, LLC;
MEDVEST LLC; SCOTT ROIX;
and LARRY SMITH,

          Defendants.
_______________________________/

                              ORDER

     This    matter   comes   before   the   Court   pursuant   to

Defendants Larry Smith, Stat Direct, LLC, and Z Stat Medical,

LLC’s Motion to Stay (Doc. # 77), filed on December 24, 2018.

The United States of America responded in opposition on

January 25, 2019. (Doc. # 85). As set forth below, the Motion

is denied.

I.   Background

     Relators Jennifer Silva and Jessica Robertson initiated

this False Claims Act (FCA) action under seal in March of

2015. (Doc. # 1). On August 10, 2018, the United States

elected to intervene as to the claims against Defendants VICI


                                1
Marketing, LLC, VICI Marketing Group, LLC, Scott Roix, Z Stat

Medical, Stat Direct, and Smith, and subsequently filed a

Complaint in partial intervention. (Doc. ## 24, 39). The

United States has settled its claims against Roix and the

VICI Defendants. (Doc. # 38).

     The United States is now pursuing its claims against

Smith, Z Stat Medical, and Stat Direct only. The United States

alleges that these Defendants engaged in two kickback schemes

from September 2014 to February 2015, in which they paid

marketers   —   including   companies   controlled   by   Roix   —

commissions based on the number and value of prescriptions

that were referred to Z Stat Medical. (Doc. # 39 at 2).

     In addition to being a defendant in this case, Smith is

a defendant in a pending criminal case in another federal

district court. As the Motion explains, “[o]n October 9, 2018,

a little over a week before the Government filed its Complaint

in Intervention, [] Smith, and others, were indicted in the

Eastern District of Tennessee for conspiracy to commit health

care fraud, mail fraud, and introduction of misbranded drugs

into interstate commerce with intent to defraud and mislead.”

(Doc. # 77 at 4).

     The criminal case concerns two schemes that occurred

between June 2015 and April 2018. (Doc. # 77-1 at 1, 15). The


                                2
first     involves    Smith      on   behalf    of   three   pharmacies    he

allegedly controlled — Alpha-Omega Pharmacy, LLC, Germaine

Pharmacy      Inc.,        and     Zoetic       Pharmacy     —      purchasing

“prescriptions for ‘inflated’ average whole sale prices” from

Roix and a telemedicine company Roix controlled, HealthRight

LLC. (Doc. # 77 at 4). These prescriptions were sent to the

three pharmacies, and Smith and Roix were allegedly able to

fraudulently obtain over $24 million through the scheme. (Id.

at 4-5). In the second scheme, Smith and another company owned

and   controlled      by    Smith,     Tanith    Enterprises     LLC,    “paid

kickbacks     amounting       to      approximately    $3.55     million   to

HealthRight and caused ULD Wholesale — another company owned

and controlled by [] Smith — to pay approximately $1.6 million

in kickbacks to [] Roix for such prescriptions.” (Id. at 5).

      Smith, Z Stat Medical, and Stat Direct move to stay this

case pending resolution of Smith’s criminal charges. (Id.).

The United States has responded, (Doc. # 85), and Relators

have also filed a response, (Doc. # 87). The Motion is ripe

for review.

II.   Discussion

      “A court must stay a civil proceeding pending resolution

of    a   related     criminal        prosecution     only   when     ‘special

circumstances’ so require in the ‘interest of justice.’”


                                         3
United States v. Lot 5, Fox Grove, Alachua Cty., 23 F.3d 359,

364 (11th Cir. 1994)(citing United States v. Kordel, 397 U.S.

1, 12–13 & n.27 (1970)). “The [F]ifth [A]mendment privilege

against self-incrimination permits a person ‘not to answer

official questions put to him in any other proceeding, civil

or criminal, formal or informal, where the answers might

incriminate him in the future criminal proceedings.’” Erwin

v. Price, 778 F.2d 668, 669 (11th Cir. 1985)(quoting Lefkowitz

v. Turley, 414 U.S. 70, 77 (1973)).

       “However, the blanket assertion of the privilege against

self-incrimination is an inadequate basis for the issuance of

a stay.” S.E.C. v. Wright, 261 F. App’x 259, 262–63 (11th

Cir.     2008).   To   “trigger   [the   exception   for   ‘special

circumstances’], the invocation of the [Fifth Amendment]

privilege must result in an adverse judgment, not merely the

loss of ‘[the] most effective defense.’ Stated plainly, the

rule applies when the invocation of the privilege would result

in ‘automatic entry of summary judgment.’” United States v.

Premises Located at Route 13, 946 F.2d 749, 756 (11th Cir.

1991).

       In determining whether special circumstances exist, the

Court looks to:




                                  4
     (1) the extent to which the issues in the criminal
     case overlap with those presented in the civil
     case; (2) the status of the case, including whether
     the defendants have been indicted; (3) the private
     interests   of   the   plaintiffs   in   proceeding
     expeditiously weighed against the prejudice to
     plaintiffs caused by the delay; (4) the private
     interests of and burden on the defendants; (5) the
     interests of the courts; and (6) the public
     interest.
Investments v. Rothstein, No. 10-60786-Civ, 2011 WL 2530945,

at *1 (S.D. Fla. June 24, 2011)(quoting Yeomans v. Forster &

Howell, Inc., No. 09-00488, 2009 WL 2960387, at *1 (M.D. Ala.

Sept. 10, 2009)); see also Whitaker v. Miami-Dade Cty., No.

13-24450-CIV-LENARD/GOODMAN, 2014 WL 12513590, at *2-5 (S.D.

Fla. Apr. 23, 2014)(declining to stay § 1983 case pending

criminal investigation of officers after analyzing the six

factors).

     Here, it is undisputed Smith has actually been indicted

and the criminal charges are currently pending in Tennessee.

Therefore, the second factor — the status of the case — weighs

in favor of a stay.

     Concerning the first factor, Smith, Z Stat Medical, and

Stat Direct argue that the issues in the civil and criminal

proceedings greatly overlap, weighing in favor of a stay.

(Doc. # 77 at 7). According to them, “[t]he primary wrongful

conduct alleged in both the criminal and civil cases is that



                              5
[] Smith and [] Roix engaged in schemes using different

companies to submit false claims for payment and to provide

kickbacks to induce prescriptions for drugs that were not

needed and/or where no practitioner-patient relationship was

established.” (Id.). In fact, “Roix has entered into a global

settlement with the Government encompassing both cases and is

expected to cooperate and testify in the criminal and the

civil proceedings.” (Id.).

     The United States disagrees that there is substantial

overlap between the cases. As the United States notes, the

schemes alleged in the criminal indictment took place at a

different time — from June 2015 to April 2018 — than the

schemes involved in the civil case — late 2014 to February

2015. (Doc. # 85 at 7; Doc. # 77-1 at 1, 15). Additionally,

the schemes alleged in the criminal case involve different

companies owned and controlled by Smith than those at issue

in the civil case. (Doc. # 85 at 8). As the United States

succinctly put it, “[t]he kickback arrangements at issue in

the Complaint are simply not part of the criminal indictment.”

(Id.).

     The Court agrees with the United States that there is

not a substantial similarity between the civil and criminal

cases because they involve different schemes that took place


                              6
at   different   times   and   were   committed   using   different

pharmacies controlled by Smith. “[T]he similarity of issues

in the underlying civil and criminal actions is considered

the most important threshold issue in determining whether to

grant a stay.” Love v. City of Lanett, No. 3:09-cv-622-MEF,

2009 WL 2525371, at *2 (M.D. Ala. Aug. 17, 2009)(quoting

Dominguez v. Hartford Fin. Servs., 530 F. Supp. 2d 902, 906-

07   (S.D.   Tex.   2008)).    Because   there    is   insufficient

similarity between the cases, this factor weighs heavily

against a stay.

      Next, Smith, Z Stat Medical, and Stat Direct emphasize

that Smith would invoke his Fifth Amendment right against

self-incrimination in this action because of the overlap with

the criminal case. (Doc. # 77 at 7). According to them,

“Smith’s invocation of the Fifth Amendment right against

self-incrimination would likely compel an adverse judgment

against the Defendants.” (Id. at 8). They insist that “Smith

is the only witness who can testify regarding his knowledge

and intent in defense against the Government’s allegations

that the Defendants knowingly presented or caused to be

presented a false or fraudulent claim for payment or approval

in violation of the FCA.” (Id.).




                                 7
     The United States disagrees that Smith’s invocation of

his Fifth Amendment rights would result in entry of summary

judgment against him. (Doc. # 85 at 11-13). True, invocation

of his Fifth Amendment privilege against self-incrimination

would prevent Smith himself from testifying to his knowledge

and intent. But Defendants have not explained why other

employees of Z Stat Medical or its marketing partners could

not testify as to their and Smith’s knowledge and intent when

they entered into the alleged kickback agreements. (Id. at

12); see Mitchell v. Hunt, No. 8:15-cv-2603-T-23TGW, 2016 WL

7396670, at *1 (M.D. Fla. Feb. 10, 2016)(denying motion to

stay in civil case with parallel criminal proceedings where

“the motion fail[ed] to explain why the defendants cannot

rely on other testimony or evidence” if they invoked their

privilege against self-incrimination).

     Additionally, the United States correctly notes that

knowledge is merely one element of the claim against Smith

and the other Defendants. (Doc. # 85 at 12). Thus, even though

Smith may lose an effective defense on the knowledge element,

the United States still has to prove its case, including that

“the claims were false, the failure to disclose the kickback

scheme was material, [and] the Defendants knew or should have

known that the claims submitted were not based on valid


                              8
doctor-patient relationships.” (Id. at 13); see Avirgan v.

Hull, 932 F.2d 1572, 1580 (11th Cir. 1991)(“The negative

inference, if any, to be drawn from the assertion of the fifth

amendment does not substitute for evidence needed to meet the

burden of production.”).

      The Court agrees with the United States that Smith’s

invocation of his Fifth Amendment rights would not result in

an    automatic    entry   of    summary    judgment         against    him.

Therefore, this weighs against a stay.

      Concerning prejudice, Smith insists the prejudice that

Defendants    would   suffer    if   a   stay   was    not    granted     far

outweighs the prejudice the United States would suffer if a

stay were granted. (Doc. # 77 at 10). True, Smith’s having to

defend himself simultaneously in the criminal and civil cases

is a heavy burden. And his intended invocation of his Fifth

Amendment rights weakens his defense in this case.

      But the Court finds that the United States would also be

prejudiced by a stay because it would “add[] additional time

between the events in question that took place in late 2014

and   early   2015,   risking     the    loss   of    memory       of   other

individuals,      including     other    parties      to     the    kickback

arrangements and employees of the Defendants.” (Doc. # 85 at

9); see Whitaker, 2014 WL 12513590, at *3 (“Plaintiffs’


                                     9
concerns      about        witnesses’        fading     memories      and     the

disappearance         of     evidence        are      legitimate      concerns,

particularly    where,       as   here,      the   incident     occurred     over

fifteen    months      ago.”).     Additionally,         “the    Court      takes

seriously [the United States’] right to proceed with [its]

claims.” Whitaker, 2014 WL 12513590, at *3. Thus, because

both sides face prejudice, this factor is neutral.

     Regarding the interest of the courts and the public

interest, Smith insists a stay is in this Court’s interest.

(Doc. # 77 at 11). Smith notes that Roix already reached a

resolution of both the criminal and civil cases with the

United States and suggests that a global resolution of the

civil   and   criminal       charges     against      Smith   could    also    be

reached. (Id. at 11-12). So, Smith reasons, “a stay of this

action would be the most efficient use of judicial resources”

and be in the best interest of the public. (Id. at 12).

     But the Court agrees with the United States that it is

highly speculative whether the United States will reach a

global resolution with Smith for the criminal and civil case.

(Doc. # 85 at 10). And the United States correctly emphasizes

this Court’s “interest in moving cases forward and resolving

the cases on its docket”               and the public’s interest              “in

determining whether the Defendants owe tens of millions of


                                        10
dollars in damages and penalties to the United States.” (Id.

at 11). Thus, this factor also weighs against a stay.

     Weighing all the factors, the Court determines that the

circumstances of this case do not warrant a stay. Although

the Court declines to stay the case, Smith raises reasonable

concerns about the best way to handle discovery given the

ongoing criminal proceedings. If it should become necessary,

the parties may request a hearing before the Magistrate Judge

to craft a discovery plan that takes into account Smith’s

pending criminal charges.

     Accordingly, it is now

     ORDERED, ADJUDGED, and DECREED:

     Defendants Larry Smith, Stat Direct, LLC, and Z Stat

Medical, LLC’s Motion to Stay (Doc. # 77) is DENIED.

     DONE and ORDERED in Chambers in Tampa, Florida, this 5th

day of February, 2019.




                              11
